Citation Nr: 0501614	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  99-21 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Basic eligibility for the receipt of nonservice-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The appellant's active service consists of a period of active 
duty for training from April 16, 1963, to October 15, 1963.  
The National Personnel Records Center (NPRC) reported that he 
did not serve within the Republic of Vietnam during this time 
frame.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board observes that the appellant was offered an 
opportunity to testify at a hearing on this appeal in October 
2003, but the record reflects that he subsequently elected 
not to attend his scheduled hearing.  The Board therefore 
considers this hearing request to be withdrawn.  38 C.F.R. 
§ 20.702(d) (2003).


FINDING OF FACT

The appellant did not serve in the active military, naval, or 
air service for at least 90 days during a period of war, and 
was not discharged from service due to disability.  


CONCLUSION OF LAW

The appellant does not meet the threshold service eligibility 
requirements for the receipt of nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 101, 1521 
(West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The appellant's representative asserts that additional action 
is required with respect to this claim under the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board has considered whether the 
VCAA applies to this appeal.  The VCAA redefines VA's duty to 
assist, enhances the duty to notify claimants about the 
information and evidence necessary to substantiate a claim, 
and eliminates the requirement that a claim be well-grounded.  
Id.  The United States Court of Appeals for Veterans Claims 
(Court), however, has held that the VCAA does not affect 
matters where the issue on appeal is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The Court has further specifically stated that the 
VCAA does not apply to claims for nonservice-connected 
disability pension benefits where the claimant did not serve 
on active duty during a period of war.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  

As will be discussed in further detail below, information 
regarding the appellant's active duty period, as verified by 
the NPRC, reveals that he does not in fact have any active 
wartime service.  Under the law, therefore, VA is not 
required to take any further action under the VCAA at this 
time.  Nevertheless, the Board observes that a review of the 
available record indicates that the RO did try to keep the 
appellant apprised as to the status of his claim, and of the 
reasons for which his claim had to be denied under the law.  
Moreover, in the August 2004 supplemental statement of the 
case, the RO provided the appellant with a history of his 
claim, a review of the evidence considered in connection with 
his claim, the text of certain VCAA laws and regulations, and 
the text of other VA laws and regulations pertinent to his 
claim for pension.  See 38 U.S.C.A. Chapter 51 (West 2002); 
38 C.F.R. Part 3 (2003).  The RO then emphasized that the 
appellant's claim had to be denied under the law, because he 
did not have qualifying service.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


The appellant's representative further avers that this matter 
requires additional attention because, during the pendency of 
this appeal, the appellant's original claims file was lost 
and had to be rebuilt.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991) (VA has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
benefit of the doubt rule, in cases where the original claims 
file has been lost or destroyed).

The record does indicate that the original claims file was 
lost in approximately December 2003, and that the RO 
undertook efforts to rebuild it, including the issuance of 
letters to the appellant to advise him of the loss and to 
request his assistance in obtaining any information he had in 
his possession with respect to the claim.  The rebuilt file 
does not reveal, however, any responsive communications from 
the appellant to the RO, although there is some documentation 
from his representative.  The Board notes that some 
communications issued to the appellant by the RO were 
returned by the United States Postal Service (Postal Service) 
as undeliverable.  The record also reveals that the RO 
attempted to confirm the appellant's current address, and 
that thereafter, communications sent to the appellant by the 
RO were not apparently returned by the Postal Service as 
undeliverable.  The Board accordingly finds that, given the 
circumstances, VA has satisfied any applicable duty to notify 
the appellant to the extent possible regarding the status of 
his claim, and reminds him that he also has an obligation to 
assist VA with his claim by providing his current contact 
information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).   The Board will further explain in detail the 
reasons for the outcome of this appeal below, per O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Applicable Law

A veteran is a person who served in the active military, 
naval or air service, who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003); 
see also 38 C.F.R. §§ 3.6, 3.203 (2003).  

The payment of nonservice-connected disability pension 
benefits is provided to veterans who are permanently and 
totally disabled from a nonservice-connected disability that 
is not the result of willful misconduct, but only where a 
veteran has the requisite service.  38 U.S.C.A. § 1521(a) 
(West 2002); 38 C.F.R. §§ 3.3, 3.314(b) (2003).  Permanent 
and total disability will be held to exist when an individual 
is unemployable as a result of disabilities that are 
reasonably certain to last throughout the remainder of that 
person's life.  38 C.F.R. §§ 3.340(b), 4.15 (2003).

A claimant for VA pension benefits meets the necessary 
service requirements if there is sufficient evidence that he 
served in active military, naval, or air service under one of 
the following conditions: (i) for 90 days or more during a 
period of war; (ii) during a period of war, if he was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, he had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability; (iii) for a period of 90 consecutive days or 
more, if such period began or ended during a period of war; 
or (iv) for an aggregate of 90 days or more in two or more 
separate periods of service, during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2003).  

The Vietnam era is a period of war.  38 U.S.C.A. § 101(11) 
(West 2002).  Effective January 1, 1997, the term "Vietnam 
era" means the following: (1) the period beginning on 
February 28, 1961, and ending on May 7, 1975, for veterans 
who served in the Republic of Vietnam during that period; or 
(2) the period beginning on August 5, 1964, and ending on May 
7, 1975, in all other cases.  38 U.S.C.A. § 101(29) (West 
2002); 38 C.F.R. § 3.2(f) (2003).

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the character of a 
claimant's service.  38 C.F.R. § 3.203 (2003); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  



Analysis of the Claim

The NPRC reported in December 2003 that the appellant had a 
period of active duty for training dated from April 16, 1963, 
to October 15, 1963, and that this is his only recorded 
active service.  He also received an honorable discharge.  
The NPRC further stated that there is no evidence in the 
appellant's file to substantiate any service in the Republic 
of Vietnam.  
With respect to the pending claim for pension benefits, the 
Board recognizes that the appellant is a veteran, and that he 
completed more than 90 days of active service.  He also 
received a discharge appropriate for pension considerations, 
in that his discharge was classified as honorable.  See 
38 U.S.C.A. §§ 101(2), 1521(j); 38 C.F.R. §§ 3.1(d), 
3.3(a)(3), 3.6. 

The appellant's confirmed period of active service (or any 
portion of it), however, was not completed during a period of 
war as defined under VA law.  Here, the closest period of war 
to the appellant's active service is the Vietnam Era, but 
that period is deemed to have begun on August 5, 1964, for 
individuals who did not serve in the Republic of Vietnam, a 
date after the appellant's release from active service (on 
October 15, 1963).  See 38 U.S.C.A. § 101(29); 38 C.F.R. 
§ 3.2(f).  There is no indication that the service 
information pertaining to the appellant is incorrect, and the 
NPRC's verification of service simply does not reveal any 
wartime service.  38 C.F.R. § 3.203.

In sum, the appellant's confirmed active service does not 
meet the threshold criteria for basic eligibility for the 
receipt of nonservice-connected disability pension benefits.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The record 
reveals that he did not serve in active military, naval or 
air service for 90 days or more during a period of war.  The 
record also does not reflect that he was discharged or 
released from service for a service-connected disability, nor 
does the record indicate that he should have received such a 
discharge.  Moreover, he is not shown to have served on 
active duty for a period of 90 consecutive days or more which 
began or ended during a period of war.  Finally, he did not 
serve on active duty during more than one period of war for 
an aggregate of 90 days or more.  Id.

A claim by a claimant whose service department records fail 
to show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the 
appellant's service does not meet the criteria described, he 
does not meet the basic eligibility requirements for the 
receipt of nonservice-connected pension, and so the claim 
must be denied based on a lack of entitlement under the law.


ORDER

Basic eligibility for the receipt of nonservice-connected 
disability pension benefits is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


